DETAILED ACTION
This action is in response to communications filed 11/30/2021:
Claims 1-7 and 10-11 are pending
Claims 8-9 are cancelled
Claim objections are withdrawn
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/30/2021, with respect to claims 1-7 and 10-11 have been fully considered and are persuasive.  The rejection of 8/31/2021 has been withdrawn. 

Response to Amendment
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in French Republic on 3/29/2018. It is noted, however, that applicant has not filed a certified copy of the FR1852774 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 and 10-11 are allowed.
regarding claims 1 and 10, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Anderson, Peters, Censo, Soulodre, Shmunk, and Vunic, fail to explicitly teach determining a phase of play by using machine learning from images acquired by video capture of phases of play and wherein the learning is done by a deep neural network (paraphrased of amended portions of claims 1 and 10). The Examiner would like to note that Vunic teaches a type of machine learning using images acquired by video (see cited portions of Vunic); however, Vunic does not explicitly make it obvious to use a deep neural network-based machine learning. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651